DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
i.	With respect to claim 1, Applicant argues that the reference Park et al. (2011/0157144) fails to disclose a control electrode receiving a first control signal that is different from an i-th scan signal applied to the i-th scan line, as recited in the amended claim.
A teaching of the amended limitation is found in the reference Qian et al. (2019/0371237), both previously and currently cited in the rejection of claim 14, wherein (Figure 8) gate electrodes of analogous second (T1) and third-first (T3) transistors are driven with differing signals (Scan2, Scan1 respectively).
ii.	Applicant argues the patentability of claim 2, in light of depending from claim 1, which recites the above argued language.
The Office respectfully disagrees.  The argument is precluded by the above indicated grounds on which claim 1 remains rejected. 
iii.	With regard to claim 14, Applicant argues that Qian fails to disclose the control electrode of the third-first transistor receiving a first control signal that is different from an i-th scan signal applied to the i-th scan line.

iv.	Applicant argues the allowability of claims depending from those reciting limitations argued above.
The Office respectfully disagrees.  The argument is moot in view of the maintained rejection, in light of the reasoning above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1 – 4, 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Park et al. (2011/0157144; hereinafter Park) in view of Qian et al. (2019/0371237; hereinafter Qian).



a pixel (140; Figure 2), wherein the pixel comprises: 
a light emitting element (OLED); 
a first transistor (M1) comprising a first electrode connected to a first power line (ELVDD), a second electrode connected to the light emitting element (OLED), and a control electrode connected to a first node (N1); 
a second transistor (M2) comprising a first electrode connected to a data line (Dm), a second electrode connected to the first electrode of the first transistor (One end of current path formed across M1), and a control electrode connected to an i-th scan line (Sn), wherein i is a natural number ([0032]: “...i...” is natural number, and may be equal to n); 
a third-first transistor (M3_2) comprising a first electrode connected to the second electrode of the first transistor (Other end of current path formed across M1), a second electrode connected to a second node (N2), and a control electrode receiving a first control signal (Carried by Sn); 
a third transistor (M3_1) comprising a first electrode connected to the second node (N2), a second electrode connected to the first node (N1), and a control electrode receiving a second control signal (Carried by Sn); and 
a dummy transistor (M7) comprising a first electrode receiving a reference voltage (Vref), a second electrode connected to the second node (N2), and a control electrode connected to an emission line (En).  

In the same field of endeavor, Qian discloses display [0002] pixels (e.g. 22 of Figure 8) implementing an analogous third-first transistor (T3) whose gate electrode is driven with a scan control signal (Scan1) differing from the scan control signal (Scan2) driving the gate electrode of the analogous second transistor (T1).  This is among the means by which favorable luminance and color consistency are prolonged [0009].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Park to be modified wherein the control electrode of the third-first transistor comprising receiving a first control signal that is different from an i-th scan signal applied to the i-th scan line, in view of the teaching of Qian, to prolong favorable luminance and color consistency. 
		
Regarding claim 2, Park in view of Qian discloses the display device of claim 1.  
Park does not expressly state the device being provided wherein the reference voltage is set to an average voltage value of data voltages provided to a plurality of pixels.  
However, Park discloses that the reference voltage may correspond to a middle voltage among available data signals [0036].  “...middle...” here is treated as equivalent to median – a value separating the higher half of values from the lower half of values.  If a distribution of values above the median is the same as the distribution of values below the median, the median is equal to the mean of the dataset (comprising data voltage values), wherein 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the device of Park reads fairly on the device being provided wherein the reference voltage is set to an average voltage value of data voltages provided to a plurality of pixels, as claimed, in view of the reasoning above.  

Regarding claim 3, Park in view of Qian discloses the display device of claim 1.  Park discloses the device wherein the reference voltage corresponds to a value obtained by subtracting a threshold voltage of the first transistor from a data voltage applied to the data line ([0036]: Vint is equal to [V{thresh} – V{Dm}], and the value of Vref is greater than the value of Vint).  

Regarding claim 4, Park in view of Qian discloses the display device of claim 1.  Park discloses the device wherein the reference voltage is set to a data voltage applied to the data line ([0036]: Vref set the value of one among data signals).  

Regarding claim 7, Park in view of Qian discloses the display device of claim 1.  Park discloses the device (Figure 2) wherein the first control signal and the second control signal have a same timing as the i-th scan signal applied to the i-th scan line (Gates of M3_1 and M3_2 coupled to Sn).  



Regarding claim 9, Park in view of Qian discloses the display device of claim 8.  Park discloses the device (Figure 2) wherein the first control signal is same as the second control signal (Gates of M3_1 and M3_2 coupled to Sn).  

Regarding claim 10, Park in view of Qian discloses the display device of claim 1.  Park discloses the device (Figure 2) further comprising: a fourth transistor (Comprising M4_2) comprising a first electrode connected to the second node (N2), a second electrode receiving an initialization voltage (Vinit), and a control electrode connected to an (i-1)-th scan line (Sn-1); a fifth transistor (M6) comprising a first electrode connected to the first power line (ELVDD), a second electrode connected to the first electrode of the first transistor (One end of current path formed across M1), and a control electrode connected 

Regarding claim 11, Park discloses the display device of claim 10.  
Park does not expressly state the device being provided wherein the first control signal and the second control signal have a same voltage magnitude.  
However, Qian’s display [0002] pixels (e.g. Figure 8) drive gate electrodes of analogous third-first (T3) and third (T7) transistors with a same scan signal Scan1.  The gate electrodes are thus driven with a same voltage magnitude.  This is among the means by which favorable luminance and color consistency are prolonged [0009].  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Park to be modified wherein the first control signal and the second control signal have a same voltage magnitude, in view of the teaching of Qian, to prolong favorable luminance and color consistency.  

Regarding claim 12, Park in view of Qian discloses the display device of claim 10.  Park discloses the device (Figure 2) wherein the first control signal is same as the second control signal (Gates of M3_1 and M3_2 coupled to Sn).  


Qian) in view of Kim et al. (2019/0147799; hereinafter Kim).

Regarding claim 14, Qian discloses a display device [0002] comprising: 
a pixel (22 of Figure 1; [0038]), wherein the pixel comprises: 
a light emitting element (304 of Figure 6A; [0048]); 
a first transistor (T2) comprising a first electrode connected to a first power line (Carrying VDDEL), a second electrode connected to the light emitting element (304), and a control electrode connected to a first node (Gate coupled to N2); 
a second transistor (T1) comprising a first electrode connected to a data line (310), a second electrode connected to the first electrode of the first transistor (One end of current path formed across T2), and a control electrode connected to an i-th scan line (Gate coupled 313), wherein i is a natural number (28 of Figure 1, shown in a quantity greater than 2); 
a third-first transistor (T3) comprising a first electrode connected to the second electrode of the first transistor (Sharing node N1 with electrode of T2), a second electrode connected to a second node (N5), and a control electrode receiving a control signal (Scan1) that is different from an i-th scan signal (Scan2) applied to the i-th scan line (By coupling to 313); 
a third transistor (T7) comprising a first electrode connected to the second node (N5), a second electrode connected to the first node (N2); and 
a dummy capacitor (Cn5) comprising a first electrode receiving a reference voltage (VDDEL), and a second electrode connected to the second node (N5).  

In the same field of endeavor, Kim discloses a display [0002] whose pixels (PX of Figures 1, 6) utilize analogous compensation (STc) and fourth (ST4) transistors whose gates respectively share a connection to the inverted scan signal (SNSj) to minimize display degradation resulting from a kickback-induced voltage drop ([0021], [0071]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Qian to be modified wherein the control electrode of the third transistor receives the control signal in view of the teaching of Kim to minimize display degradation.


Allowable Subject Matter
Claims 5, 6, 13, 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Park discloses the display device of claim 1.  
The cited prior art fails to singularly or collectively disclose the device wherein a second magnitude of the second control signal that corresponds to a second difference between a second high level of the second control signal and a second low level of the second control signal is less than a first magnitude of the first control signal that corresponds to a first difference between a first high level of the first control signal and a first low level of the first control signal.  
Thus, claim 5 is objected to.

Regarding claim 6, Park discloses the display device of claim 1.  
The cited prior art fails to singularly or collectively disclose the device wherein a second magnitude of the second control signal that corresponds to a second difference between a second high level of the second control signal and a second low level of the second control signal is less than a first magnitude of an emission signal applied to the emission line and a third magnitude of the i-th scan signal applied to the i-th scan line, and the first magnitude of the emission signal corresponds to a first difference between a first high level of the emission signal and a first low level of the emission signal, and the third 
Thus, claim 6 is objected to.

Regarding claim 13, Park discloses the display device of claim 10.  
The cited prior art fails to singularly or collectively disclose the device wherein a first activation period of the second control signal is longer than a second activation period of an (i-1)-th scan line applied to the (i-1)-th scan line and a third activation period of the i-th scan signal applied to the i-th scan line, and the third activation period of the i-th scan signal and the second activation period of the (i-1)-th scan signal are disposed within the first activation period of the second control signal.  
Thus, claim 13 is objected to.

Regarding claim 15, Qian in view of Kim discloses the display device of claim 14.  
The cited prior art fails to singularly or collectively disclose the device further comprising: a fourth transistor comprising a first electrode connected to the second node, a second electrode receiving an initialization voltage, and a control electrode connected to an (i-1)-th scan line; a fifth transistor comprising a first electrode connected to the first power line, a second electrode connected to the first electrode of the first transistor, and a control electrode connected to an emission line; and a sixth transistor comprising a first electrode connected to the second electrode of the first transistor, a second electrode connected to the light emitting element, and a control electrode connected to the emission line.  

Claims 16 – 20 depend from and inherit the limitations of claim 15.
Thus, claims 16 – 20 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Takahara et al. (2009/0201231) discloses an OLED display [0002] whose individual pixels (e.g. Figure 25) comprise a serially connected transistor pair (11b) used to reduce leak current [0164].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621